lA
Fee oat ON TTT 04469 Document 1-1 Filed

Des Moines, IA 50306-0354

0 a

023/A01A/SS/426/08/02/2018/NY/1.2/20180326

ofa A] EAU f eRe fen penala faa yfongegegeg EP Mfg lye
72828-3A

Keun H Lee

25023 GASKELL RD

Little Neck NY 11362-1320

*** Please see the reverse side of this letter for im

Pléase Detacti and Return this Stub in the Enclosed Envelope with your Check or

    
 

Nationwide Credit, Inc.

PO Box 14581
Des Moines, IA 50306-3581
Monday - Friday 8 AM to 6 PM ET 1-877-779-3472

myaccount.ncirm.com

  

Nationwide Credit, inc.

Dear KEUN H LEE:

 

 

collection. The Account Balance as of the date of this le

 

 

 

 

the validity of this debt or any portion thereof, this office
a copy of such verification or judgment. Upon your writte
provide you with the name and address of the original cr

described in the previous paragraphs.

D8/02/

    

   

AMOUNT ENCLOS

24-hour account access: myaccount.ncirm.com
o Change of address: Print New Address on Back

REMIT TO: ee

age Ddananen A Lege dpe tM ged g LMA ng efeg fgg HT
NATIONWIDE CREDIT, INC.

PO Box 14581
Des Moines IA 50306-3581

 

Se

)ortant notices concerning your rights ***
foney Order - Make Sure the "Remit to” Addréss appears in the Win

 

Your outstanding balance with the above referenced creditor is past due and has been referred to Nationwide Credit, Inc. for

ris shown above.

Unless you notify this office within thirty days after receiving this notice that you dispute the validity of this debt or any portion thereof,
this office will assume this debt is valid. If you notify this Office in writing within thirty days after receiving this notice that you dispute

ill obtain verification of the debt or obtain a copy of a judgment and mail you
h request within the thirty-day period after receiving this notice, this office will
editor, if different from the current creditor.

This demand for payment does not eliminate your right to dispute this debt or inquire for more information about this debt, as

 

 

 

 

 

myaccount.ncirm.com The following options are available to help you resolve this account:
> 24-hour Access Secure Online Portal: myaccount.ncirm.com is available 24 Pay by Mail: Send your check or money order to
hours a day to schedule payments, negotiate alternatives, NATIONWIDE CREDIT, INC.
Make. or manage your account and more! PO Box 14581, Des Moines, IA 50306-3581
Res ch edule Login using your NCI ID: ae and Reference your NCI ID on your check or money order
a Payment Password: Date of birth (MMDD ) for KEUN H LEG
In accordance with applicable law, please be advised of the following:
> a your Original Creditor: AMERICAN EXPRESS
se aol Total due as of charge-off: $9,930.32
Information Total interest accrued since charge-off: $0.00
Total non-interest charges or fees accrued since chargeoff: $0.00
> And More... Total payments made since charge-off: $0.00

Total adjustments made since charge-off: $0.00
Please contact us at phone 1-877-779-3472 or log in at
Sincerely,

 

myaccount.ncirm.com to resolve your balance.

 
JUUUILIIF

Case 1:19-cv-04469 Documenti-1 Filed

Nationwide Credit, Inc.

 

 

 

 

 

 

myaccount.ncirm.com

> 24-hour Access

> Make, or
Reschedule
a Payment

> Change your
Contact
Information

> And More...

        
 
   
 

*** Please see the reverse side of this letter for important notices concerning your rights

Please Detacty and Return this Stub in the Enclosed Envelope with your Check or Money Order

Nationwide Credit, Inc.

PO Box 14581
Des Moines, JA 50306-3581
Monday - Friday 8 AM to 6 PM ET 1-877-779-3472

myaccount.ncirm.com

Dear KEUN H LEE:

08/02/19 Page 2 of 2 PagelD #: 17

Ven ccRSTU ce tari n ctagt i COMAVe (eC S-TH) eT ULAR LATS

 

Your outstanding balance with the above referenced creditor is past due and has been referred to Nationwide Credit, Inc. for

collection. The Account Balance as of the date of this lett

is shown above.

Unless you notify this office within thirty days after receiving this notice that you dispute the validity of this debt or any portion thereof,
this office will assume this debt is valid. If you notify this office in writing within thirty days after receiving this notice that you dispute
the validity of this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail you
a copy of such verification or judgment. Upon your written|request within the thirty-day period after receiving this notice, this office will
provide you with the name and address of the original creditor, if different from the current creditor.

This demand for payment does not eliminate your right to dispute this debt or inquire for more information about this debt, as

described in the previous paragraphs.

The following options are available to help you resolve this

account:

 

manage your account and more!
Login using your NCI ID: 6164 and

 

Secure Online Portal: myaccount.ncirm.com is available
hours a day to schedule payments, negotiate alternatives}

Password: Date of birth (MMDDYYYY) for KEUN H LEE

24 Pay by Mail: Send your check or money order to
NATIONWIDE CREDIT, INC.
PO Box 14581, Des Moines, IA 50306-3581

Reference your NCI ID on your check or money order

 

 

 

 

In accordance with applicable law, please be advised of the following:

Original Creditor: AMERICAN EXPRESS
Total due as of charge-off: $9,930.32
Total interest accrued since charge-off: $0.00

Total non-interest charges or fees accrued since charge-off: $0.00

Total payments made since charge-off: $0.00
Total adjustments made since charge-off: $0.00

Please contact us at phone 1-877-779-3472 or log in at myaccount.ncirm.com to resolve your balance.

Sincerely,

MAURICE RICO
Nationwide Credit, Inc.

This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used for that

purpose,

Debt collectors, in accordance with the Fair Debt Collectign Practices Act, 15 U.S.C. § 1692 et seq., are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to:

(1) the use or threat of violence;
(2) the use of obscene or profane language; and

(3) repeated phone calls made with the intent to annoy, le. or harass.

If a creditor or debt collector receives a money judgment
of income from being taken to pay the debt:

. Supplemental security income, (SSI)
. Social security;
. Public assistance (welfare);

. Unemployment benefits;
. Disability benefits;

Oonh WN —

gainst you in court, state and federal laws may prevent the following types

7. Workers’ compensation benefits;
8. Public or private pensions;
9. Veterans’ benefits;

. Spousal support, maintenance (alimony) or child support; 10. Federal student loans, federal student grants, and

federal work study funds; and
11. Ninety percent of your wages or salary eamed in the last 60 days.

AO1A
091417

 

 
